Citation Nr: 1527341	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2015, VA received a request to advance this appeal on the Board's docket.  Attached to the request was a statement from the Veteran's wife describing financial difficultites such as a recent bankruptcy and various health issues.  In light of the Veteran's financial difficulties, the Board finds that advancement of the appeal on the Board's docket is warranted.  Thus, the motion is granted.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a TDIU, particularly due to his service-connected degenerative disc disease (DDD) of the lumbosacral spine, currently rated as 40 percent disabling.  He has also established service-connection for ischemic heart disease, currently rated as 30 percent disabling.  His combined service-connected disability rating is 60 percent.  The Board finds that this matter should be remanded for further development before a decision may be made on the claim.

"Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more."  38 C.F.R. § 4.16(a) (2014).

"[R]ating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph [38 C.F.R. § 4.16](a)."  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are his DDD of the lumbosacral spine (40 percent), and ischemic heart disease (10 percent from October 2010, and 30 percent from June 2012).  His combined rating was 40 percent from January 2002, 50 percent from October 2010, and has been 60 percent since June 2012.  Because the Veteran has no service-connected disability rated at 60 percent, and because his combined rating has been less than 70 percent, he has not met the schedular requirements for a TDIU at any time during the period on appeal.  See 38 C.F.R. § 4.16(a).

With regard to whether referral for extraschedular consideration is warranted, the Board notes by way of background that the medical evidence of record reflects a significant history of "severe" osteoporosis dating back to the 1990s.  See, e.g., Univ. of Pittsburgh Medical Center, August 1994 and December 1994; (received November 2008 at 110 and 122).  The Veteran apparently incurred a thoracic spine fracture in October 1993 due to his osteoporosis when lifting his mother, and another thoracic spine fracture a month later after falling in his bathroom.  See, e.g., Presbyterian University Hospital of Pittsburg, February 1994 (received November 2008 at 142); see also VA treatment record, March 2001 (noting history of compression fractures due to osteoporosis).  A January 2004 VA examination report also noted a minor, old compression fracture at L5 was shown on x-ray - in addition to the old thoracic compression fractures.  On his July 1997 application for SSA disability benefits, the Veteran reported that he was applying for disability due to "osteoporosis and complications" and that he became unable to work in May 1997.  See SSA records received October 2010 at 34.  A February 1999 SSA Decision awarded disability, citing in part the Veteran's history of severe osteoporosis and resultant back fractures and subsequent back pain.  Short periods of subsequent employment were noted on his July 2008 Form 21-8940 and on his May 2011 substantive appeal.

The Board also notes by way of background that an August 2002 rating decision denied entitlement to service connection for osteoporosis, based in part on a July 2002 VA examiner's opinion that the Veteran's osteoporosis with compression fractures of the thoracic spine was of undetermined etiology and not related to service or any service-connected condition.

The Veteran was afforded VA examinations relating to his spine most recently in October 2008 and November 2008 (TDIU).  The October 2008 VA examiner did not address the effect of the Veteran's DDD of the lumbosacral spine on his occupational functioning.  The November 2008 VA examiner opined that the Veteran was unable to work due to his osteoporosis and back pain.  

The Board acknowledges that generally, when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, all reasonable doubt will be resolved in the veteran's favor, and the symptoms will be attributed to the service-connected condition.  38 C.F.R. § 3.102 (2014); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this particular case, however, the medical evidence and other evidence of record indicates that the Veteran stopped working, for the most part, in 1997 due to back pain relating to his non-service connected osteoporosis, and more recent evidence indicates the Veteran has incurred several other fractures due to his osteoporosis (not in his back).  His wife reported in June 2015 that he is an inpatient due to the recent fractures.  The Board emphasizes, however, that the Veteran is not service connected for osteoporosis or his old thoracic spine fractures.  Therefore, the Board will remand this claim to obtain a VA medical opinion to clarify whether the Veteran is unable to maintain substantially gainful employment due to his service-connected DDD of the lumbosacral spine, wholly aside from his severe osteoporosis and resultant thoracic spine fractures.

The Board adds that no VA medical opinion has been provided regarding the effect of the Veteran's service-connected ischemic heart disease on his occupational functioning, albeit the Board does acknowledge a February 2013 DBQ in which Dr. A.D. opined that the Veteran is unable to work due to "multiple issues" including coronary artery disease, atrial fibrillation, chronic anti-coagulation, and chronic obstructive pulmonary disease (COPD), without any rationale.  See generally Form 9.  The Board notes that service connection was not granted for ischemic heart disease until June 2011 (effective October 2010).  The Board finds the opinion of Dr. A.D. to be too cursory in this case.  Therefore, on remand, a VA medical opinion should also address the effect of the Veteran's ischemic heart disease on his occupational functioning.

Also, as noted above, the Veteran's wife just reported in a June 2015 statement that the Veteran was an inpatient in a nursing home from September 2014 to March 2015, and that he was currently an inpatient in a hospital with multiple fractures (not of his back).  Therefore, on remand, the Veteran should be asked to identify his outstanding nursing home records and more recent inpatient hospitalization records so they may be obtained.  Also, the Veteran should be asked to identify all places of treatment for his service-connected ischemic heart disease since October 2010, and any of those treatment records that remain outstanding should be associated with the claims file.

Finally, on remand, all of the Veteran's more recent VA treatment records dated since March 2012 should be associated with the claims file.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since March 2012.

2.  Associate with the claims file all of the Veteran's nursing home treatment records dated from September 2014 to March 2015, and his subsequent inpatient treatment records, identified in June 2015 by the Veteran's wife.

Also, ask the Veteran to identify all treatment for his ischemic heart disease since October 2010, and any outstanding records so identified should be associated with the claims file.

If any of these records are found to be unavailable, the Veteran should be notified of such.

3.  After the above development has been completed, obtain a VA medical opinion to address the effect of the Veteran's service-connected DDD of the lumbosacral spine on his occupational functioning, wholly independent of his non-service connected osteoporosis.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  A complete rationale for any opinions expressed should be provided.

If the VA examiner finds that a new VA examination is necessary to provide the requested opinion, schedule the Veteran for such.

4.  After the above development in paragraphs (1) and (2) has been completed, obtain a VA medical opinion to address the effect of the Veteran's service-connected ischemic heart disease on his occupational functioning.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  A complete rationale for any opinions expressed should be provided.

If the VA examiner finds that a new VA examination is necessary to provide the requested opinion, schedule the Veteran for such.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



